                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:17-CR-134-BR




  UNITED STATES OF AMERICA

      v.                                                            ORDER

  XAVIER MILTON EARQUHART




       This matter is before the court on defendant’s pro se motion to continue resentencing and

objection to sentencing by videoconference, (DE # 299), and defendant’s counseled notice in

response to the court’s 8 September 2020 text order, (DE # 300). Because defendant does not

consent to his resentencing hearing being conducted by videoconference, the hearing is

CONTINUED to 26 October 2020. (See 9/8/20 Text Order.) Defendant’s pro se motion is

DENIED as moot.

       This 14 September 2020.




                                    __________________________________

                                                   W. Earl Britt
                                                   Senior U.S. District Judge




           Case 5:17-cr-00134-BR Document 301 Filed 09/14/20 Page 1 of 1
